Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-8, 10, and 12-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-25 of U.S. Patent No. 10,652,640 (hereinafter reference patent) in view of Chan (US 2013/0202274 A1 – hereinafter Chan). 
Claims 9 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24-25 of U.S. Patent No. 10,652,640 (hereinafter reference patent) in view of Chan as applied to claims 7-8, 10, and 12-17 above, and further in view of Folgner et al. (US 2012/0096357 A1 – hereinafter Folgner). 

Current Application
Reference Patent
7.    A processor-implemented method to share a world view video, comprising:



recording via video headphones the world view video, wherein the headphones include a pair of headphone units, wherein each headphone unit is circum-aural or supra-aural, wherein each headphone unit comprises a loudspeaker housing in which is situated at least one integral video camera built into the loudspeaker housing;

adjusting via the processor the world view video based on user instructions;

establishing a connection between the video headphones and a music device;

sharing via the processor and the music device the adjusted world view video with the user's social network.
















































8.    The method of Claim 7, wherein the video headphones comprise audio headphones with an embedded video camera and a microphone.







12.    The head-mountable device of claim 1, wherein the head-mountable device includes at least one connection to a music device; and

wherein the image capturing apparatus can capture video data and transfer the video data to the music device; said transferring of video data including the transfer of real-time video that is relatively low resolution but sufficient to enable a user to view a scene being captured, and wherein high resolution video data is sent subsequently to the music device to store and to allow the user to edit that video on the music device.

13.    The head-mountable device of claim 12, wherein the user can select at least one music track, genre, channel or playlist stored or accessible from the music device, to be the soundtrack to that video wherein said one music track, genre, channel or playlist is generated by the music device.

14.    The head-mountable device of claim 13, wherein said one music track, genre, channel or playlist is automatically generated by the music device based on they matching color and motion characteristics of the video being captured.

15.    The method of claim 7, further comprising transferring the adjusted world view video to the music device; said transferring of the adjusted 

16.    The method of claim 15, further comprising selecting, by the user, at least one music track, genre, channel or playlist stored or accessible from the music device, to be the soundtrack to that adjusted world view, wherein said one music track, genre, channel or playlist is generated by the music device.

17.    The method of claim 16, wherein said one music track, genre, channel or playlist is automatically generated by the music device based on they matching color and motion characteristics of the adjusted world view being captured.

9.    The method of Claim 7, wherein the adjusting the world view video comprises trimming the world view video.
















11.    The method of Claim 7, wherein the adjusting the world view video comprises adding video effects to the world view video.






a pair of headphone units, each headphone unit comprising a loudspeaker housing in which is situated a loudspeaker for the headphone units are circum-aural or supra-aural, wherein at least one integral video camera is built into at least one of the headphone units and the headphones include at least one connection to a physically separate portable music device, the connection specifically enabling high quality playback of stereo music from the portable music device using the speakers; the system further including an application running on a processor in the portable music device, or elsewhere, the application handling video data from the music headphones including transferring of the video data from the at least one video camera to the portable music device and enabling a user to do one or more of: edit the video; add music or other audio to the video; share the video wherein the at least one integral video camera is concealed within a speaker housing of the headphones, in which a user can record a video using the at least one integral video camera, and the user can select at least one music track, genre, channel or playlist stored or accessible from the portable music device, to be the soundtrack to that video wherein said one music track, genre, channel or playlist is automatically generated by the portable music device based on they matching color and motion characteristics of the video being captured; and wherein said transferring of video data from the at least one video camera to the portable music device includes the transfer of real-time video that is relatively low resolution but sufficient to enable the user to view the scene being captured, and wherein high resolution video data is sent subsequently to the portable music device to store 

Claim 24 of reference patent does not recite: receiving via a processor a request to record a user's world view video; and sharing via the processor and the music device the adjusted world view video with the user's social network.

Chan discloses receiving via a processor a request to record a user's world view video ([0086] – receiving a record command); and sharing via the processor and the audio device ([0092] – via the processor and the smartphone) the adjusted world view video with the user's social network ([0107]-[0109] – sharing a selected clip, which is the captured video with audio data included as described above, to a user’s social network, e.g. via emails etc.)

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Chan into the method recited in claim 24 of reference patent to enhance user interface of the method by performing recording in response to user’s request and to make sharing the video more effective, e.g. onto a social network where the video can be viewed by more viewers.

See claim 24 of reference patent in view of Chan above, Chan also discloses the video headphones comprise audio headphones with an embedded camera and a microphone (Figs. 37, 38, 39; [0076]).



See claim 24 of reference patent above.













See claim 24 of reference patent above.







See claim 24 of reference patent above.





See claim 24 of reference patent above.










See claim 24 of reference patent above.







See claim 24 of reference patent above.






Regarding claim 9 of current application, see claim 24 of reference patent in view of Chan above. However, claim 24 of reference patent in view of Chan does not recite “the adjusting the world view video comprises trimming the world view video.”

Folgner discloses the adjusting a world view video comprises trimming the world view video (Fig. 3 – step 303 – by setting the in and out points to generate the clip). 

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Folgner into the method recited in claim 24 of reference patent in view of Chan to allow the user to cut off unwanted video segments.

Regarding claim 11 of current application, see claim 24 of reference patent in view of Chan above. However, claim 24 of reference patent in view of Chan does not recite “the adjusting the world view video comprises adding video effects to the world view video.”

Folgner discloses adjusting a world view video comprises adding video effects to the world view video ([0046]; [0059] – adding special effects, entering comments etc.).

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Folgner into the method recited in claim 24 of reference patent in view of Chan to enhance visual effects of the video.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chan and Kildevaeld (US 2011/0085041 A1 – hereinafter Kildevaeld).
Regarding claim 1, Chan discloses a head-mountable device comprising a first earphone assembly and a second earphone assembly, in which the first earphone assembly that includes a first housing defining a first interior space and a first loudspeaker disposed at least partially within the first interior space and integrated with the first housing (Figs. 38A-38F – one of the shown earphones); the second earphone assembly that includes a second housing defining a second interior space and a second loudspeaker disposed at least partially within the second interior space and integrated with the second housing (Figs. 38A-38F – the other of the shown earphones); an image capturing apparatus that includes a camera integrated with the first earphone assembly ([0010] – at least one of the two cameras integrated with the first earphone assembly as further shown in Fig. 25); audio input connections each configured to receive audio signals from at least one of two independent audio sources ([0010]; [0066]; [0071]; [0092] – one audio source is from the microphones the other audio source is from an audio device, e.g. a smartphone, via a network interface); and an audio output configured to supply audio signals from the audio input connections to the first and second loudspeakers ([0010]; [0074]; [0076] – the pair of loudspeakers or one or more headphones or earphones as shown in Figs. 38A-38G is used for audio reproduction received from a network interface, which establishes a connection to a portable device, such as a smart phone as further described in at least [0071] and [0092]); wherein the head mountable device is configured to permit switching between the first one of the audio sources and the ([0010]; [0074]; [0076] – switching to receive audio data from either microphones or from a smartphone as intended by the user), and wherein the image capturing apparatus is configured to operate concurrently with either one of the audio sources ([0010] – recording video with audio data concurrently captured from microphones).
However, Chan does not disclose the first earphone assembly is circum-aural or supra-aural, and the second earphone assembly is circum-aural or supra-aural.
Kildevaeld discloses a head-mountable device comprising a first earphone assembly and a second earphone assembly, wherein the first earphone assembly is circum-aural or supra-aural, and wherein the second earphone assembly is circum-aural or supra-aural (Fig. 2A).
One of ordinary skill in the before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Kildevaeld into the device taught by Chan to provide the headphone units in different styles so that users can select one that fits their preferences.
Regarding claim 2, Chan also discloses the audio sources are a microphone and an audio player ([0010]; [0074]; [0076] – audio sources are a microphone and an audio player, e.g. a smart phone etc.).
Regarding claim 3, Chan also discloses the camera is disposed within the first interior space and arranged to receive light from an aperture defined in the first housing to capture images ([0010]; [0061]; Fig. 25 – the camera is an interior space within the housing, which is interpreted as part of the first housing, receiving light from an aperture in the first housing to capture the images).
([0010] – residing within an interior space of the housing, which is interpreted as either the first or second interior spaces).
Regarding claim 6, Chan also discloses the camera is rotatably mounted within the first interior space (Fig. 24; Fig. 25 – the camera is rotatable around the hinge).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chan and Kildevaeld as applied to claims 1-4 and 6 above, and further in view of Cohen (US 2012/0204225 A1 – hereinafter Cohen).
Regarding claim 5, see the teachings of Chan and Kildevaeld as discussed in claim 2 above. Further, Chan also discloses a manual switch associated with either the first earphone or the second earphone, wherein the manual switch turns the camera ON and OFF ([0087]; [0107]; [0139]).
However, Chan and Kildevaeld do not disclose the manual switch turns one of the audio sources ON and OFF concurrent with the camera.
Cohen discloses a manual switch turns an audio source ON and OFF concurrent with a camera ([0108] – pressing a button turns on a camera to capture video data and an audio source, e.g. a microphone, to capture audio data to record video and audio data concurrently).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Cohen into the head-mountable device taught by Chan and Kildevaeld so that ambient audio can be captured and reproduced together with the video.
Claims 7-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chan, Kildevaeld, Folgner, and Shah (US 2006/0204214 A1 – hereinafter Shah).
	Regarding claim 7, Chan discloses a processor-implemented method to share a world view video, comprising: receiving via a processor a request to record a user's world view video ([0086] – receiving a record command); recording via video headphones the world view video, wherein the headphones a pair of headphone units, wherein each headphone unit comprises a loudspeaker housing in which is situated at least one integral video camera built into the loudspeaker housing ([0010]; [0086] – recording the video captured via a headphone comprising one or more cameras as described in [0076] and further illustrated in at least Figs. 37, 38, 39 etc.); adjusting via the processor the world view video ([0010] – adjusting the video by including audio data captured via a microphone); establishing a connection between the video headphones and an audio device ([0066]; [0071]; [0092] – the video headphones, as shown in Fig. 25, establishing, via an input/output interface, a connection between the video headphones and an audio device, such as a smartphone as further shown in Fig. 22); and sharing via the processor and the audio device ([0092] – via the processor and the smartphone) the adjusted world view video with the user's social network ([0107]-[0109] – sharing a selected clip, which is the captured video with audio data included as described above, to a user’s social network, e.g. via emails etc.).

	Kildevaeld discloses a head-mountable device, wherein each headphone unit is circum-aural or supra-aural (Fig. 2A).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Kildevaeld into the device taught by Chan to provide the headphone units in different styles so that users can select one that fits their preferences.
Chan and Kildevaeld do not disclose adjusting via the processor the world view video based on user instructions; and the audio device as a music device.
	Folgner discloses capturing a world view video clip ([0056] – via at least a camera of a mobile phone), adjusting via a processor the world view video based on user instructions ([0046]; [0059] – adding special effects, entering comments etc. ), and sharing the adjusted world view video clip with user's social network ([0056]; [0060]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Folgner into the method taught by Chan and Kildevaeld to further enhance the visual effect of the world view video according to the user’s intention.
	Chan, Kildevaeld, and Folgner do not disclose the audio device as a music device.
	Shah discloses an audio device as a music device ([0039]).

	Regarding claim 8, Chan also discloses the video headphones comprise audio headphones with an embedded camera and a microphone (Figs. 37, 38, 39; [0076]).
	Regarding claim 9, see the teachings of Chan and Folgner as discussed in claim 7, in which Folgner also discloses the adjusting the world view video comprises trimming the world view video (Fig. 3 – step 303 – by setting the in and out points to generate the clip). The motivation for incorporating the teachings of Folgner has been discussed in claim 7 above.
Regarding claim 10, Chan also discloses the adjusting the world view video comprises adding audio to the world view video ([0010] – adjusting the video by including audio data captured via a microphone).
	Regarding claim 11, Folgner also discloses the adjusting the world view video comprises adding video effects to the world view video ([0046]; [0059] – adding special effects, entering comments etc.). The motivation for incorporating the teachings of Folgner has been discussed in claim 7 above.
	Regarding claim 12, Chan also discloses the head-mountable device includes at least one connection to a music device ([0066]; [0071]; [0092] – the video headphones, as shown in Fig. 25, establishing, via an input/output interface, a connection between the video headphones and a music device, such as a smartphone as further shown in Fig. 22); and wherein the image capturing apparatus ([0092]); said transferring of video data including the transfer of real-time video that is relatively low resolution but sufficient to enable a user to view a scene being captured, and wherein high resolution video data is sent subsequently to the music device to store and to allow the user to edit that video on the music device ([0081]-[0083]; [0120]).
	Regarding claim 13, see the teachings of Chan, Kildevaeld, Folgner, and Sinai as discussed in claim 12 above. However, the proposed combination does not comprise the feature of “the user can select at least one music track, genre, channel or playlist stored or accessible from the music device, to be the soundtrack to that video wherein said one music track, genre, channel or playlist is generated by the music device.”
	Shah also discloses a user can select at least one music track, genre, channel or playlist stored or accessible from a music device, to be the soundtrack to a video wherein said one music track, genre, channel or playlist is generated by the music device ([0039]; [0042]-[0043]; [0068]-[0070] – a user selects at least an audio track from a portable music device, that can generate or create the audio track to be a soundtrack of the video).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to further incorporate the teachings of Shah into the method as proposed in claim 12 by using the music device, e.g. the smart phone, to generate music tracks and import the music tracks into the video to enhance presentation of the video, e.g. playback of the video would have music effects.
([0012]).
	However, Chan, Kildevaeld, Folgner, and Shah do not explicitly disclose the mood characteristics comprising color and motion characteristics.
	Official Notice is taken that color and motion characteristics carry the mood of video content are well known in the art and one skilled in the art before the effective filing date of the claimed invention would have been motivated to incorporate creating music tracks based on color and motion characteristics of the video to make the music better matched with the video content.
	Claim 15 is rejected for the same reason as discussed in claim 12 above.
	Claim 16 is rejected for the same reason as discussed in claim 13 above.
Claim 17 is rejected for the same reason as discussed in claim 14 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116.  The examiner can normally be reached on IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG Q DANG/Primary Examiner, Art Unit 2484